NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN FRANCISCO DEPAZ CASTRO,                    No.    18-73501
AKA Juan De Paz, AKA Juan Depaz,
                                                Agency No. A094-195-977
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 10, 2022**
                            San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.

      Juan De Paz Castro petitions for review of a decision of the Board of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
Immigration Appeals (“BIA”) dismissing an appeal from the order of an

Immigration Judge (“IJ”) denying his applications for withholding of removal and

protection under the Convention Against Torture (“CAT”). We deny the petition.

      1. De Paz claims that he would be persecuted in El Salvador because of his

membership in a proposed social group of “returning El Salvadorian citizens who

will be persecuted by gang members because of their tattoos.” The IJ concluded,

however, that this group was not cognizable because, among other reasons, De Paz

had not met his burden to establish that the group has “particularity” and is “socially

distinct within El Salvadorian society.” See Matter of M-E-V-G-, 26 I. & N. Dec.

227, 237 (BIA 2014). The BIA did not err in finding the IJ’s findings supported by

the record. See Pagayon v. Holder, 675 F.3d 1182, 1190 (9th Cir. 2011).

      2. Substantial evidence also supported the IJ’s conclusion, which was adopted

by the BIA, that De Paz did not establish it is more likely than not that he will be

tortured if returned to El Salvador. See 8 C.F.R. § 1208.18(a)(1). Although De Paz

speculated that gangs would torture him with the acquiescence of the Salvadoran

police, neither his testimony nor the country conditions report compel that

conclusion. See Del Cid Marroquin v. Lynch, 823 F.3d 933, 937 (9th Cir. 2016).

      PETITION FOR REVIEW DENIED.




                                          2